DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “modules” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “module” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “modules”) is modified by functional language (“to determine the pulse condition and to determine a vascular elasticity”). 
A review of the specification shows that an algorithm as described in paragraphs [0025]-[0032] executable by a processor as described in paragraphs [0005] and [0020] appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. If applicant does not intend to have the claim interpreted under 112(f), examiner recommends amending the claims to remove the limitation “modules”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7 and 14 recite the limitation “determining the pulse condition by a neural network”. While the disclosure does state that the pulse-taking device may train the neural network according to historical data and computation module may determine the pulse rate [0026], pulse strength [0027], pulse rhythm and vascular position and depth [0028], according to the blood flow waveform/color Doppler image and the neural network, no disclosure is made of how this is performed. To this extent, while there is literal support for the claim limitation, the limitation “determining the pulse condition by  a neural network” has not been described with sufficient particularity such that one skill in the art would recognize that the applicant had possession of the claimed invention at the time of filing (MPEP 2163(I)(A)).  
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recites “wherein the modules are further configured to determine a vascular elasticity”. It is unclear if the vascular elasticity is included in the pulse condition or if this is a separate function of the modules. For examination purposes, it has been interpreted to mean either.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mourad et al. (US 20040059220 A1), hereinafter Mourad in view of NPL Wei et al. (“Using the spring constant method to analyze arterial elasticity in type 2 diabetic patients”), hereinafter Wei.
Regarding claims 1 and 8,

A non-transitory storage medium (at least fig. 6 (20) and corresponding disclosure. [0114] discloses the controller is capable of storage) configured to store a plurality of modules ([0114] which discloses controller is capable of data acquisition, storage and analysis);
An ultrasonic sensor (at least fig. 6 (10) and corresponding disclosure) configured to sense a blood vessel of the person ([0075] which discloses monitoring a blood vessel using ultrasound) to generate a color Doppler image ([0076] which discloses a color Doppler mode) and a blood flow waveform image (at least figs. 3 or fig. 5) and 
A processor (at least fig. 6 (20) and corresponding disclosure) coupled to the non-transitory storage medium (20) and the ultrasonic sensor (10), configured to access and execute the modules stored in the non-transitory storage medium, wherein the modules are
Configured to determine the pulse condition according to the color Doppler image and the blood flow waveform image ([0147] which discloses locating a desired blood vessel using Doppler and [0043] and blood pressure (pulse condition)),
Wherein the modules are further configured to determine a vascular elasticity (Abstract which discloses determining myocardial tissue stiffness, tension, strain and assessing myocardial contractility, myocardial ischemia and infarction and [0043] which discloses ventricular wall stiffness (i.e. elasticity) is measurable using methods and systems of the present invention.
While Mourad teaches the stiffness is related to blood pressure, it is unclear how the vascular elasticity is determined.
Wei, in a similar field of endeavor involving non-invasive vascular monitoring, teaches determining a vascular elasticity (spring constant) by:

	generating a second derivative curve (at least fig. 4(c) and corresponding disclosure) of the waveform curve (fig. 4a) from the waveform curve (fig. 4(a));
	obtaining a second peak value (at least fig. 4(c) (F) and corresponding disclosure) of the second derivative curve at the second time point (C) (Equation 5 discloses the second derivative value at point C)
	determining the vascular elasticity according to the blood flow difference (x(t)) and the second peak value (F) (Equation 5 discloses the elasticity of the arterial wall is k and is determined according to the blood flow difference (x(t)) and the second peak value (F).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Mourad to include determining a vascular elasticity as taught by Wei in order to determine the vascular elasticity accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	Examiner notes the vascular elasticity is determined by the pressure waveform curve in the blood flow waveform image (fig. 3) of Mourad.
	The modified system would further perform the method of claim 8.

Regarding claims 2 and 9,
Mourad, as modified, teaches the elements of claims 1 and 8 as previously stated. Mourad further teaches wherein the pulse condition comprises a vascular position and depth ([0147] which discloses using Doppler flow measurements to locate a desired blood vessel. Examiner notes in locating a desired blood vessel its position and depth are necessarily determined).

Regarding claims 3 and 10,
Mourad, as modified, teaches the elements of claims 2 and 9 as previously stated. Mourad further teaches wherein a step of determining the pulse condition according to the color Doppler image and the blood flow waveform image comprises:
Determining the vascular position and depth according to the color Doppler image ([0147] which discloses using Doppler flow measurements to locate a desired blood vessel. Examiner notes in locating a desired blood vessel its position and depth are necessarily determined).

Regarding claims 4 and 11,
Mourad, as modified, teaches the elements of claim 2 as previously stated. Mourad further teaches wherein a step of determing the pulse condition according to the color Doppler image and blood flow waveform image comprises:
Determining a pulse rhythm/rate according to blood flow waveform image (fig. 3) ([0043] which discloses determining systole and diastolic periods in the waveform curves (pressure and volume curves) on the blood flow waveform image (fig. 3).

Regarding claims 6 and 13,
.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mourad and Wei as applied to claims 2 and 9 above and further in view of Tran (US 20080294019 A1), hereinafter Tran (2008).
Regarding claims 7 and 14,
Mourad, as modified, teaches the elements of claims 2 and 9 as previously stated. Mourad, as modified, fails to explicitly teach wherein the modules further comprise a neural network and wherein the computation module determines the pulse condition according to the neural network, the blood flow waveform image, and the color Doppler image. 
Tran (2008), in a similar field of endeavor involving pulse monitoring, teaches determining a pulse condition by a neural network ([0047] which discloses applying a neural network in order to determine the likelihood of a stroke attack (i.e. condition)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system and method of Kim to include a neural network and determining a pulse condition by a neural network as taught by Tran (2008) in order to compare the condition to previous measurements. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foreign reference Tsutomu (JP2007111244) teaches acquiring a blood flow value at a time point according to a waveform curve on a blood flow waveform image (at least fig. 3 and corresponding disclosure. Equation 5) when the waveform curve reaches a first peak value ([0033] which discloses acquiring a maximum value of the flow velocity from the velocity waveform) and generating a second derivative curve (fig. 4 and corresponding disclosure. Equation 7 [0038] discloses the a 2nd order differentiation of equation 5) of the waveform curve (fig. 3), obtaining second peak value (a, b, or c) of the second derivative curve (fig. 4) and determining an elasticity from  the second peak value ([0034] which discloses a ratio of a and b or a and c is regarded as the blood vessel hardness (i.e. elasticity).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793